          Case 5:20-cv-00830-JKP Document 18 Filed 07/28/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 MI FAMILIA VOTA, TEXAS STATE
 CONFERENCE OF THE NATIONAL
 ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED
 PEOPLE, MICAELA RODRIGUEZ
 and GUADALUPE TORRES

 Plaintiffs                                             No. SA-20-CV-00830-JKP

 v.

 GREG ABBOTT, Governor of Texas;
 RUTH HUGHS, Texas Secretary of
 State,

 Defendants



                                              ORDER

       This matter is before the Court sua sponte. The Court hereby withdraws the previous order, ECF

NO. 17, setting this matter for in-person conference. A status conference is hereby scheduled for

Wednesday, August 19, 2020, at 9:30 AM by video conference. Counsel should be prepared to discuss

the current status of pending issues and matters that are the subject of this litigation as well as any

matters that might be resolved by general agreement or settlement. In addition, the parties should be

prepared to discuss an appropriate expedited litigation schedule. The video status conference will be

recorded by a Court Reporter.

       All Counsel should contact Magda Muzza, the Courtroom Deputy, at least 48 hours before the

conference for video sign-in information. Ms. Muzza can be reached at (210) 244-5021 or

Magda_Muzza@txwd.uscourts.gov. The use of speaker phones or any recording of this proceeding is

prohibited.
  Case 5:20-cv-00830-JKP Document 18 Filed 07/28/20 Page 2 of 2



It is so ORDERED.
SIGNED this 28th day of July, 2020.



                                  JASON PULLIAM
                                  UNITED STATES DISTRICT JUDGE




                                      2
